Citation Nr: 0923232	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine injury


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 until 
January 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2007 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 & 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008). In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the service medical records reveal that 
in January 1968, the Veteran hurt his back while handling 
ammunition.  Subsequent in-service records do not reveal 
complaints or treatment referable to the spine.  At 
separation in January 1969, the Veteran reported that he had 
no recurrent back pain and a medical examination revealed 
normal spine and musculoskeletal systems.

Following service, clinical records reflect that, in November 
2006, the Veteran told a VA nurse that since injuring his 
back in service, he has had chronic intermittent pain.  A 
January 2007 VA evaluation revealed a spondylolisthesis with 
bilateral spondylolysis between the L5 and S1 levels as well 
as a congenital anomaly similar to spina bifida of L5.  It 
was also noted that the Veteran had mild rotoscoliosis of the 
lumbar spine and some disc joint narrowing at multiple 
levels.

Considering that the service records show a back injury, and 
in light of the Veteran's assertions that he has had chronic 
back pain since that time, the evidence tends to indicate 
that the current symptoms may be associated with the 
Veteran's service. For this reason, the Veteran should be 
afforded a VA examination to further determine the etiology 
of a back disability. See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any back disability. All 
necessary tests should be conducted. If 
current disability of the back is found, 
the VA examiner should state whether it is 
at least as likely as not that the back 
complaints and treatment demonstrated in 
service constitute early manifestations of 
the current disability.  For each 
diagnosis, spondylolisthesis, 
spondylolysis, spina bifida, scoliosis and 
disc joint narrowing, the examiner must 
determine whether there is any 
relationship to the in-service 
manifestations.  In regard to 
spondylolysis, scoliosis and spina bifida, 
the examiner must determine whether such 
are congenital or developmental defects 
and whether there was any superimposed 
pathology.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



